Reasons for Allowance
Claim 1, 3-5, 7-11, 19-24, 27, and 29 are allowed.
The following is an examiner’s statement of reasons for allowance: the claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest a surgical instrument comprising: an elongate straight instrument shaft connected to the distal end of an instrument handle, the shaft being bendable; a narrow, angled instrument tip configured to elastically deform away from the instrument axis; a first locator arranged on the instrument handle, wherein the first locator comprises a position sensor having two coils and configured to detect six degrees of freedom; a second locator arranged at the distal end of the elongate instrument shaft, wherein the second locator comprises a position sensor having one coil and configured to detect five degrees of freedom; wherein the instrument shaft is configured to be bendable between the first locator and the distal end of the instrument shaft during use of the surgical instrument. US 2012/0136626 discloses two position sensors located on either side of a bend. However, no reasonable combination could be found to suggest moving the first locator to the handle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309. The examiner can normally be reached M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.M.W/Examiner, Art Unit 3771 
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771